DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5-13, 15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see page 1 (labeled page 8) in the Applicant Arguments/Remarks Made in an Amendment filed 1/6/22, the allowable subject matter section in the prior office action filed 10/6/21, the Advisory Action filed 12/29/21, and the claim language below.
Claim 1 recites a charging control device comprising: a battery state detector that is configured to detect cell voltages of at least one cell of a battery and a charging current between the battery and a charging device; and a controller that is configured to perform a cell over voltage protection (COVP) function on the battery based on a cell over voltage protection voltage, wherein the controller is configured to control the cell over voltage protection voltage to be fixed during a second mode and to vary the cell over voltage protection voltage in response to the charging current during a first mode, wherein the controller is further configured to calculate a correction value of the cell over voltage protection voltage in linkage with the charging current, and to correct the cell over voltage protection voltage by using the correction value, and wherein the controller is further configured to vary the correction value corresponding to the charging current when the charging current is equal to or greater than a 
Claim 13 recites a method for controlling charging of a battery pack, the method comprising: detecting cell voltages of at least one cell of a battery and a charging current between the battery and a charging device; controlling a cell over voltage protection voltage to be fixed during a second mode; varying the cell over voltage protection voltage in response to the charging current during a first mode; and performing a cell over voltage protection function on the battery based on the cell over voltage protection voltage, wherein the varying includes calculating a correction value of the cell over voltage protection voltage in response to the charging current; and correcting the cell over voltage protection voltage based on the correction value, wherein the calculating the correction value includes: setting the correction value to be a first value when the charging current is equal to or greater than a charging current setting value in a constant current charging mode; reducing the correction value as the charging current increases when the charging current is equal to or greater than a full-charging current corresponding to a full-charging determining condition and is less than a charging current setting value in the constant current charging mode; and setting the correction value to be a second value that is greater than the first value when the charging current is less than the full-charging current.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/A.P./Examiner, Art Unit 2859             

/EDWARD TSO/Primary Examiner, Art Unit 2859